*279
ORDER DENYING RECONSIDERATION

This matter comes before the Court on a petition for this Court to reconsider its opinion affirming the Hearing Officer’s underlying decision that a special election on two initiatives be held within six months. A response was filed by Appellee. Appellant did not present specific points or matters of law to support its claim that the Supreme Court erred pursuant to Rule 19(b) of the Navajo Rules of Civil Appellate Procedure. Instead, Appellant reiterated its previous arguments which were considered and not accepted. The only new matter presented was an assertion that “stipulations were admitted to by mistake.” Appellant Petition for Reconsideration at 4. This new characterization of their counsel’s stipulation does not suffice for this Court to reconsider its decision. In this matter, the appropriateness of legal counsel’s stipulation is a matter between attorney and client. The Court notes that the supposed “mistake” was repeatedly made throughout the proceeding and at least twice after the offer of proof was made by Appellant’s counsel.
The parties acknowledge the need to address the funding and preparations for the special election. The Court would advise the parties that they now have only three and one-half months left to address these matters. The exercise of the right of the Navajo People to make laws should be facilitated by the government. To avoid undue delay, the Navajo Election Administration, the Navajo Board of Election of Supervisors, and the Initiative Petition Committee should talk and agree as to how to accomplish the election without resort to lengthy and costly court actions.
The appointment of the Honorable Carol Perry as a Hearing Officer in this matter is complete and she is relieved of her temporary appointment. This matter is closed.